IN THE SUPREME COURT OF THE STATE OF NEVADA


                 BRICK P. HOUSTON, JR.,                                  No. 69338
                 Petitioner,
                 vs.
                 DWIGHT NEVEN, WARDEN; AND LU
                 TON,                                                       FILED
                 Respondents.
                                                                            MAR 09 2016
                                                                            TRACE K. LNDENIAN
                                                                         CLERK OF SUPREME COURT
                                                                       BY
                                                                                DEPUTY CLERK




                                     ORDER DISMISSING PETITION

                             This pro se petition was docketed in this court on December
                 10, 2015, without payment of the requisite filing fee. On January 19,
                 2016, this court issued an order directing petitioner to submit an affidavit
                 in support of his motion for waiver of paying fees and cost within 30 days
                 or the petition would be dismissed. To date, petitioner has not paid the
                 filing fee or otherwise responded to this court's order. Accordingly, cause
                 appearing, the motion is denied and this petition is dismissed.
                             It is so ORDERED.

                                                            CLERK OF THE SUPREME COURT
                                                            TRACE K. LINDEMAN

                                                            BY:   Alai      t
                 cc:   Brick P. Houston, Jr.
                       Attorney General/Carson City



 SUPREME COURT
      OF
    NEVADA


CLERK'S ORDER

 (0)1947
                                                                                               0-753(o